United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1461
                                    ___________

Danny Lockett,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
United States of America,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: September 25, 2009
                                 Filed: October 8, 2009
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Danny Lockett appeals the district court’s1 denial of his 28 U.S.C. § 2255
motion following this court’s remand for further proceedings, see United States v.
Lockett, 303 Fed. Appx. 373, 374 (8th Cir. 2008) (unpublished per curiam). After
denying Lockett relief, the district court granted him a certificate of appealability on
his claim that his trial counsel had been ineffective during plea negotiations.
Following our careful review of the record, the briefs, and the applicable law, we
conclude that the district court did not err in relying on record documents to support

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
its findings of fact, see Chandler v. United States, 378 F.2d 906, 909-10 (9th Cir.
1967) (district court can take judicial notice of its own records, even if court records
are not actually brought before judge who is asked to take such judicial notice), and
we further conclude that the district court did not clearly err in its relevant findings of
fact, see United States v. Robinson, 301 F.3d 923, 925 (8th Cir. 2002) (claims of
ineffective assistance of counsel are mixed questions of law and fact; this court
reviews district court’s legal determination de novo, and its underlying findings of fact
for clear error). Accordingly, we find no basis for reversing the district court’s denial
of Lockett’s section 2255 motion, and we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                           -2-